948 F.2d 1337
292 U.S.App.D.C. 229
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Donald Leif ROKKE, Petitioner,
No. 91-1195.
United States Court of Appeals, District of Columbia Circuit.
Nov. 8, 1991.

Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for stay and petition for writ of mandamus, it is


2
ORDERED that the petition for writ of mandamus be dismissed.   The court of appeals in the circuit where the petitioner resides has exclusive jurisdiction to review a United States Tax Court decision which redetermines an individual's tax liability.   See 26 U.S.C. § 7482(b).   Jurisdiction over a petition for mandamus against the tax court lies only in the circuit which has jurisdiction to review a direct appeal.   See In re Stone, 569 F.2d 156 (D.C.Cir.1978) (per curiam).   Thus, any petition in this case should be brought in the Court of Appeals for the Ninth Circuit.   it is


3
FURTHER ORDERED that the motion for stay be dismissed as moot.